
	
		II
		112th CONGRESS
		1st Session
		S. 520
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Coburn (for himself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the Volumetric Ethanol Excise Tax
		  Credit.
	
	
		1.Short titleThis Act may be cited as the
			 Volumetric Ethanol Excise Tax Credit
			 Repeal Act.
		2.Repeal of
			 VEETC
			(a)Elimination of
			 excise tax credit or payment
				(1)Section
			 6426(b)(6) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting the date of the enactment
			 of the Volumetric Ethanol Excise Tax Credit
			 Repeal Act).
				(2)Section
			 6427(e)(6)(A) of such Code is amended by striking December 31,
			 2011 and inserting the date of the enactment the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act.
				(b)Elimination of
			 income tax creditThe table contained in section 40(h)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2011 and inserting the enactment date of the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act,
				(2)by adding at the
			 end the following:
					
						
							
								
									After
						such enactment datezerozero
									
								
							
						.
				(c)Repeal of
			 deadwood
				(1)Section 40(h) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
				(2)Section
			 6426(b)(2) of such Code is amended by striking subparagraph (C).
				(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the date of the enactment of the
			 Act.
			
